Citation Nr: 1707618	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  11-34 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for left arm, wrist, and hand disability, to include as secondary to the service-connected disability of left shoulder, medial humeral ligament tear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1994 to June 1996.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

By way of history, in a May 2010 rating decision the Veteran's duodenal ulcer evaluation was increased form 10 percent to 20 percent.  Although the Veteran filed a Notice of Disagreement with this rating decision, following the Statement of the Case, the Veteran did not perfect an appeal with regard to this issue.  Accordingly, an increase rating claim for duodenal ulcer is no longer in appellate status.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the November 2010 VA examination and opinion is inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion is required.  See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) (holding that "once the Secretary undertakes the effort to provide an examination when developing a service-connection claim . . . he must provide an adequate one").  

In that regard, the Board finds that the examination was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet.App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise has no probative value).  Specifically, the examiner stated that there is no evidence in the service medical records of the Veteran being treated for a neuropathy to the left upper extremity.  However, the Board notes that there is a notation in the Veteran's record that he had radiating pain from him left shoulder traveling down his left arm to digits 1, 2, and 3 of the left hand.  See January 1996 service treatment record.

Further, the November 2010 VA examiner opined that the Veteran's current upper left extremity condition is less likely than not related to his left shoulder surgery.  Additionally, the examiner opined that the Veteran's current complaints of left upper extremity numbness and pain are not due to military service.  In so finding, the examiner stated that it appears that the operative procedures went according to plan, and that there is no evidence in the current orthopedic literature indicating that a rotator cuff repair with or without surgery will cause neuropathies to the upper extremity barring any surgical complications.  However, the Board notes that the examiner's opinion was limited to causation and did not address the issue of aggravation with regard to secondary service connection.  Moreover, the examiner did not provide an explanation as to why the Veteran's left hand grip was rated as 4 out of 5, while his right hand grip was rated as 5 out of 5.  Thus, the Veteran should be afforded a new VA examination and another VA opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left arm, wrist, and hand disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any left hand, arm, or wrist disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

The examiner should note that disorders diagnosed after discharge may still be service-connected if all the evidence establishes the disorder was incurred in service.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has a left hand, arm, or wrist disability that manifested in service or is otherwise causally or etiologically related to his military service.  The examiner should be sure to address the Veteran's fall while in service that resulted in radiating pain down his left arm to his left hand.  See January 1996 service treatment record.

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's left arm, hand, or wrist disability was caused or aggravated by the Veteran's service-connected left shoulder disability.  Specifically, the examiner should address the Veteran's statement that the impact of his service-connected left shoulder rotator cuff injury has affected other parts of his left arm and hand.  See January 2010 Correspondence.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  In the event that the Veteran does not report for the scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address and to his representative.  It should also be indicated whether any notice sent was returned as undeliverable.

4.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

6.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




